Framework directive on the sustainable use of pesticides - Thematic strategy on the sustainable use of pesticides - The placing of plant protection products on the market (debate)
The next item is the joint debate on
the report by Christa Klaß, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council establishing a framework for Community action to achieve a sustainable use of pesticides - C6-0246/2006 -,
the report by Irena Belohorská, on behalf of the Committee on the Environment, Public Health and Food Safety, on a Thematic Strategy on the Sustainable Use of Pesticides, and
the report by Hiltrud Breyer, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council concerning the placing of plant protection products on the market - C6-0245/2006 -.
Member of the Commission. - (EL) Mr President, first let me thank the European Parliament and especially the rapporteurs, Mrs Belohorská and Mrs Klaß, for their exceptionally thorough work. Thanks are also due to the Environment, Public Health and Food Safety Committee, to Mr Ebner and the Committee on Agriculture and Rural Development, and to Mrs Corbey and the Committee on Industry, Research and Energy, for the reports and view they expressed at first reading.
Over the last thirty years the EU's policies and laws on the protection of public health and the environment have enabled us to make significant progress, considerably reducing the risks of pesticides. Current legislation, however, focuses on the one hand on approving and placing products on the market, and on the other hand on monitoring product residues in food and animal feed. Between these two points of focus no law covers the period when pesticides are used. This, however, is the crucial stage; during it human health and the environment are at risk.
The monitoring programmes implemented in Member States have exposed traces of pesticides not only in food and animal feed but also in the environment itself, in concentrations exceeding the limits values set by European legislation. Additionally, it has become clear that pesticides are an issue of serious concern to European citizens. We ought therefore try harder to increase the protection of European citizens and our environment. The thematic strategy on the sustainable use of pesticides and the framework directive accompanying it are covered under the general heading of tackling the human health and environmental due to pesticides.
The main elements of the Commission's proposal for a framework directive are as follows.
Firstly, each Member State will draw up national action plans establishing targets, measures and timetables to reduce risks and dependence on pesticides.
Secondly, professional pesticide users, who are mainly farmers, distributors and advisers, will need to have access to appropriate training. This will teach them enough about the risks of pesticides and about using alternative means. Public awareness-raising about the risks of using pesticides will also need to be increased.
Thirdly, professional equipment for pesticide spraying will have to undergo regular checks and be correctly maintained.
Fourthly, aerial spraying will be prohibited, but Member States will retain the option to make exceptions in limited cases where aerial spraying is the only feasible solution.
Fifthly, special measures will be taken to protect the general public and vulnerable sectors of the population, as well as water systems and geographical areas, such as those of the Natura 2000 network. Such measures may include, among others, creating buffer zones, or prohibiting or restricting the use of pesticides.
Sixthly and finally, but just as importantly, we must support agricultural techniques which have recourse to low pesticide doses. This is to enable the implementation of integrated pest control, which ought to become compulsory from 2014.
Other measures envisaged by the thematic strategy have been incorporated or will be incorporated shortly in other legislative acts. These include a proposal to regulate the placing of plant protection products on the market. The regulation will bring about an ever greater restriction of harmful active substances circulating in the market, particularly through comparative assessment and adherence to the principle of substitution. This is my colleague Mr Kyprianou's proposal, which we are also discussing this evening on the basis of the report drafted by Mrs Breyer.
There is also a proposal to regulate the collection of statistical data on plant protection products. This proposal is of crucial importance; it establishes indicators to measure progress on risk reduction. The proposal is now being discussed by the relevant Parliamentary Committee.
There is also a proposed new directive laying down basic specifications for spraying equipment to be placed on the market. The proposal will add to the existing provisions on the maintenance and regular inspection of spraying equipment.
In conclusion, Mr President, let me stress how important an aspect of the proposed directive on the sustainable use of pesticides integrated pest management is. This is a fundamental measure of the Commission's proposal; it has been debated by the other parliamentary sub-committees.
Nobody doubts that we must reduce dependency on pesticides and turn to more environmentally friendly alternative means of protecting plants and controlling pests. Integrated management and pest control are the most effective way to achieve this goal. It is thus particularly important that this element should be maintained in our proposal and should become compulsory in all Member States from 2014.
Member of the Commission. - (EL) Mr President, we shall be debating a really difficult but important issue today.
let me first of all thank all those who have worked to make this debate possible today, and especially the rapporteur, Mrs Breyer.
The subject has always been difficult. A balance needs to be struck. Protection of health and the environment need to be increased, while procedures are simplified and administrative costs are reduced to allow for greater competitiveness and innovation. I am convinced that the Commission's proposal will help achieve these two goals, for it supplements the internal market. It does this by setting up a system of flexible mutual recognition of zones, and allowing Member States to take measures and to adopt restrictions, in cases of special health or environmental hazards, whether in throughout a Member State or in parts of it.
Mr President, ladies and gentlemen, it is a fact that plant protection products play an important role in agriculture, crop growing, silviculture and market gardening. I wish we did not need them, because they certainly affect human and animal health, and the environment. We must therefore ensure that the relevant rules are effective and balanced.
The legislation in force dates from 1991. On the basis of a 2001 report by the Commission on the legislation's function and where it can be improved, both the European Parliament and the Council asked the Commission to put forward proposals for the amendment to the directive. I daresay nobody doubts the need for the existing legislation to be updated.
Allow me to thank the interested bodies in all sectors and mention the vital contribution they have made in the framework of this proposal's preliminary draft . The Commission has also carried out a comprehensive impact assessment.
The first priority is indisputably to achieve the highest possible level of protection for human and animal health, as well as for the environment. This will be achieved through a number of provisions: establishing clear, strict criteria for the approval of active substances; giving a central role to the European Food Safety Authority in the assessment of active substances; and obliging farmers to maintain files on the use of plant protection products, to be made available on request to their neighbours and the water industry. The Member States' authorities will also have to intensify checks on the commercial exploitation and use of plant protection products, and the Commission will examine and verify how effectively Member States are carrying out these checks. Further experiments on animals will be banned outright. So as to promote sustainable agriculture, the safest alternative solutions will replace the most hazardous products. The proposal will thus create a safer framework for the use of plant protection products in the EU and will reinforce measures to protect the environment.
The proposal does the same as the Lisbon Strategy because it will also reduce administrative costs. The procedure will be shorter and more efficient, while, more importantly I believe, preserving levels of safety and protecting the health of the environment.
The Member States will no longer be working in isolation because mutually recognising approvals will now be the rule, rather the exception. This will avoid dividing the internal market over plant protection products and stop splitting the market over agricultural products.
The changes to data protection rules will lead to greater transparency and fairer competition without hindering research and innovation.
The proposed regulation is one of the keys to the Commission's overall strategy in the pesticides sector. It complements the proposal for a directive on the sustainable use of pesticides, which has already been analysed by my colleague, Mr Dimas.
Finally, let me to mention the large number of amendments which have been tabled. This is hardly surprising for such a complex subject and perhaps we have not yet reached complete agreement in our views. I am optimistic that we will shortly be able to do so the next stages of the procedure. Meanwhile, the Commission can accept certain amendments while rejecting others. The complete list, with the Commission's view on each amendment and the relevant explanation, is available to Parliament and MEPs. It is not for me to analyse every amendment separately here because there is certainly not enough time. I ask for this list to be included in the Minutes of the sitting.
Mr President, ladies and gentlemen, I look forward to a constructive and interesting debate.
rapporteur. - (DE) Mr President, Commissioners Dimas and Kyprianos, ladies and gentlemen, I welcome the Commission's proposal for a framework for Community action to achieve sustainable use of pesticides, and my remarks here today will be confined to that part of the overall package.
This is a vast field, in which a great deal of adjustment is still needed throughout Europe for the sake of consumers and users and particularly for the sake of the environment. Differing rules in the European Union not only create divergent safety standards but are also confusing and distort competition.
The possibility of pests destroying a whole year's harvests is, thankfully, a thing of the past in Europe. Today, however, we face new major challenges, to which we must respond with a sound policy on plant protection. The global population is growing, and food is becoming scarcer worldwide. Climate change has altered the conditions in which farming takes place: new pests are appearing, and natural disasters decimate harvests. It is still essential today, therefore, to safeguard harvests, and the use of plant protection agents helps to do that.
With plant protection, as with many other things in life, it is the dose that makes the poison. Whilst a sleeping tablet is a boon, many sleeping tablets can be fatal. Care must be taken to ensure that plant protection products are used properly and professionally, because improper use is dangerous. That is true not only on farmland but also in public spaces such as parks, playgrounds, sports fields, pathways and railway tracks. Information, education and knowledge of the implications of pesticide use, of its benefits but also of its risks, are at the heart of this directive. Sellers and users of plant protection agents must be trained and informed.
By means of national action plans, the Member States must ensure that plant protection products are used sustainably. In so doing, they must strive for consistency with other Community provisions. Well-tested and safe application machinery will ensure targeted plant protection, the aim being to minimise any risk.
An arbitrary percentage reduction across the entire range of plant protection agents runs counter to the aims of good agricultural practice and integrated pest management. We need both these factors, Commissioner Dimas, and we shall continue to need good farming practice and integrated pest management, because we need dynamism. The stringent regulation on authorisation, moreover, has been reduced to absurdity. Products with harmful effects must not be authorised at all; it is not enough to cut their use by half. If, however, plant protection agents have come through a stringent approval process, reducing their use by a certain percentage across the board would be illogical. Moreover, no one has yet been able to explain to me precisely how such a reduction is supposed to be managed and quantified.
The same applies to protection of the aquatic environment. The arbitrary establishment of standard buffer strips next to water bodies serves no purpose. A differentiated approach remains necessary here. Buffer strips must be right for the geographical situation, the soil properties and the plants that require protection. This kind of approach has already been adopted in the instructions for use that come with the various plant protection products.
You mentioned crop spraying from the air, Commissioner. For the steeply sloping vineyards along the banks beside the Moselle in my home area or indeed for the rice plantations in southern Europe, there is no alternative. In those places crop spraying from the air is indispensable. The use of crop spraying helicopters, however, must be regulated. Particular care is needed in sensitive areas, such as parks and public or school playgrounds. The use of pesticides there must be kept to an absolute minimum, and non-chemical alternatives should take precedence. In my opinion, that could even mean sending out an entire school class to weed the school grounds.
Banning plant protection altogether in areas that are home to particular species of flora and fauna would be inconsistent with the aims of habitat conservation. Pesticides are actually essential if these habitats are to be preserved. Plant protection products are expensive, and no farmer will apply more than is absolutely necessary. Additional taxes distort competition in the world market. They would result in the purchase of cheaper products from outside the EU, which would ill serve the cause of sustainability.
We want the same protection and the same standard throughout the EU. In many countries the proposed measures have typified good practice for some time. For this reason, harmonisation of the rules governing the use of plant protection agents is imperative, which is why the Commission's approach is the right one. It is up to all of us now - and we can take this as an invitation - to initiate a directive that keeps red tape to a minimum while matching our aspirations. I ask for your support.
(FR) Mr President, I have asked for the floor because I am not quite sure what is going on. I took part in the discussions on these various reports in the Committee on the Environment but it seemed to me that what Mrs Klaß has just presented was not the report that the committee had approved unanimously, but rather a reflection of her personal position. I would therefore like to know whether we may hope for a more objective presentation of the Environment Committee's position on this very important report.
rapporteur. - (DE) Mr President, may I say to Mrs Isler Béguin that there was no unanimous vote in the Committee on the Environment, Public Health and Food Safety, that we definitely took the opposite view and that most of my group opposed the position to which she refers. I have certainly stressed that I support the Commission's proposal.
rapporteur. - (SK) The Thematic Strategy on the Sustainable Use of Pesticides, being a non-legislative political document that accompanies the directive, responds to the fact that the risks of pesticide use are not decreasing. Today's residue levels in food products exceed acceptable values: 44% of fruit is contaminated with pesticides, 5.5% of which contains the maximum residue level. Excessive residues were even found in the fruit being sold in the European Parliament premises. The aim of my report is to minimise the dangers and risks to health and environment that arise from the use of pesticides.
Firstly, I would like to stress that the use of pesticides is linked to the development of malignant tumours or immunological and other neurotoxic defects. That is why I found it surprising (unfortunately it was a bad surprise) that in its text the Commission mentions only in passing the health risks posed by the use of pesticides, in particular by their cumulative effect. Pregnant women, children and foetuses are the group most at risk. Although I am in favour of protecting plants, I think that first and foremost we have to protect people's health. There is clearly a connection with climate change. Global warming will bring more pests: we cannot continue endlessly to increase the amounts of pesticides used.
The National Action Plans containing the Member States' individual targets in terms of risk reduction are the most important part of the whole process. I consider the proposal in which the Commission rejects the quantitative use reduction targets to be insufficient. The phrase 'to reduce hazards, risks and dependence on pesticides' is imprecisely defined and will not prompt the Member States to lower the amount of pesticides used.
The Thematic Strategy is a general text and does not offer a detailed solution for calculating the amounts. However, my colleagues and I propose the following for the directive: a 50% reduction in the most dangerous substances that are, if used in certain large quantities, carcinogens and mutagens; the use of biological pesticides and pesticides that present little danger does not have to be reduced at present; the so-called frequency of application index will be used for other pesticides. The individual characteristics of, and conditions in, each Member State will be taken into account. It must be emphasised that quantitative indicators in the National Action Plans do not impose equal reduction of pesticide use on all countries. They will take into consideration the specific geographical conditions and arable farming systems of the given country.
It is true that an automatic reduction in quantity does not necessarily lead to risk reduction; however, it does so in many cases. The Thematic Strategy and the directive must deal with both crop protection measures and biocides. Protection of the aquatic environment from contamination by pesticides must be strengthened through the establishment of buffer zones along watercourses. Although I support the ban on aerial spraying, I accept that it will be possible to grant an exception under certain circumstances, in the absence of a more viable alternative. When aerial sprayings take place, the general public will be informed, by suitable means, about the time of spraying, the place and the substance used. The Strategy is not directed against farmers. I believe that all these measures can be taken without radical cuts in farmers' budgets. This was proved by the Danish experience. All of us have to realise how important it is for farmers to be competitive, and we have to make sure that their products will not be replaced by products of farmers from developing countries.
To conclude, allow me to express my opinion on the amendments. I cannot agree with Amendment 4, which seeks to change the name of the entire Thematic Strategy. Although I want pesticides to be used with care, I think that we should leave the official name of the entire document as it is: after all it is an official name in the Official Journal and I think that it is suitable. I also want to mention Amendments 3 and 5, which deal with residential zones. Amendment 3 proposes to add the term 'urban': to me this means 'suburban zone' and thus excludes those who live in rural areas. The term 'residential zones' is both vague and imprecise. I also propose to amend paragraph 8 linguistically because the term 'practitioner' is a bad translation; in French it is even 'médecin'. I am going to finish, Mr President, and to conclude I would like to thank sincerely all those who worked on this report.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, I have the privilege of introducing a report that will offer Parliament the opportunity tomorrow to vote for a breakthrough towards greater health, and environmental and consumer protection. According to the Eurobarometer, the use of pesticides is the foremost concern among European consumers, and the Committee has taken that into account.
More than 220 000 tonnes of pesticide are applied in Europe every year. This represents 25% of global pesticide use on only 4% of the world's farmland. In our view, the eradication of high-risk pesticides should be the core of this regulation. These are pesticides which have carcinogenic, mutagenic or reproductively toxic properties as well as those with neurotoxic, immunotoxic or hormonal effects.
This regulation would be a huge contribution to making pesticides safer, but we must also incorporate rules for less dangerous pesticides. The active substances that are most frequently discovered in concentrations exceeding the EU residue limits should not be marketed any more, because they have thereby proved, I am afraid to say, that they are uncontrollable.
We are also pleased that the substitution principle, which already represented a crucial step towards better health protection when it was incorporated into the EC Chemicals Regulation, is to be enshrined in the proposed regulation too, because substitution is a particularly powerful stimulant of competition in the pesticides industry. It is scandalous and nothing short of scaremongering to sound warnings that up to half of all pesticides could disappear from the market.
May I thank the Commission for establishing such stringent substitution criteria, for pesticides need to be improved tenfold. They should - and this is a proposal made by Parliament's Environment Committee - be authorised for a period not exceeding five years. The Commission's proposal, however, also regulates how we should deal with cases of resistance.
Another key feature of the proposed regulation is better protection of sensitive groups. As we know, foetuses, babies and children are particularly vulnerable to the toxic effects of hazardous chemicals. For this reason I am pleased that the Committee on the Environment, Public Health and Food Safety has proposed that decisions on the authorisation of active substances and the assessment of the risks they entail be made by reference to the more vulnerable groups in society.
I am particularly pleased to be able to tell you that we have also introduced rules on labelling, because food products that are not compliant with Directive 2006/215 must carry an indication to that effect. That is a giant step towards greater transparency, for studies, and in particular a study conducted by environmental NGOs in the parliamentary supermarket, have shown just how risky products, notably everyday products, can be. Measured values were up to 200 times higher than the levels normally prescribed for infant and baby food.
Greater transparency for the sake of these vulnerable groups, but also for consumers and people living near farmland, means greater support for Europe as a whole too, because there must be no more prodding about in the dark when it comes to traceability. Reports, lists of licensed pesticides, residue readings and, above all, toxicological and ecotoxicological data must be made accessible to everyone almost in real time, and local residents must be informed of imminent crop-spraying through a central information system. The pesticide passport will make it possible to trace, through wholesale and retail outlets, which pesticide was used when. That will create competition, and consumers, of course, will be the main beneficiaries of competition between manufacturers producing only safe products.
Another of our aims is that this regulation should ensure high environmental standards. This is why the Environment Committee came out against the idea of dividing Europe arbitrarily into three zones that are not based on any environmental or climatic criteria or on landscape types. Moreover, Commissioner, the idea did not win majority support in the Council. Like the Council, we advocate better voluntary cooperation in Europe on product licensing. Let me also reiterate that there are strong legal reservations, because no intergovernmental agreements exist within these zones to enforce mandatory mutual recognition of pesticide licences. Such provisions exist in the EU context on the basis of the European treaties, but there is no legal framework for mutual recognition within the defined zones.
People in Europe do not want poison on their plates. I hope that this regulation will also improve Europe's standing as a business location, because it will make Europe a better place for consumers to live, and it will be universally beneficial - not only to the environment and consumers and in terms of animal welfare, but above all to manufacturers and farmers, since they will receive more incentives to innovate and become more competitive.
In conclusion, I would like to express my warmest thanks to the shadow rapporteurs, who have collaborated on this report in a truly cooperative manner. I hope that this new pesticides regulation will enable us to raise health and environmental protection to new heights in Europe.
Draftsman of the opinion of the Committee on Agriculture and Rural Development. - Mr President, we have to face up to the very practical idea that we need to produce food in Europe - last month we reduced set-aside to zero to bring 10% of land back into production - and we need the necessary tools to do that job.
We are all quite happy to want safe food and safe chemicals, but - and the Commission is dealing with this in the right way - this has to be done on a risk-based system similar to that used for REACH: if a chemical is safe to use then it can be used, but if it is not safe to use then it should be taken off the market. That is how we should deal with this the whole way through.
Climatic conditions make a great deal of difference to when you should spray, so you need flexibility in when and how you spray. There are now satellite systems which can introduce the spray at the right time, and you can actually reduce the amount of spray and chemical you use. Take for instance this year, which was an extremely wet year in many parts of Europe. In my own country, Britain, you cannot buy organic potatoes because you could not spray them and could not keep the blight away from them. There are, therefore, very few organic potatoes to be had. We need the necessary tools, and that is why we cannot go for a percentage-based reduction each year. We have got to go for a sensible, risk-based system.
Also, when it comes to the 10-metre strips, there are - believe it or not - chemicals that you can use in water courses. There is a chemical called Roundup which can actually be sprayed on the banks of a river or a stream. Are we going to ban its use on a 10-metre strip next to a stream when it can actually be used on the banks of a stream? Let us be sensible about this. We need food security, we need food production and we need safe food in Europe. Let us all work together to achieve that.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (NL) Mr President, I think that one minute for two opinions is very short, but all right, I shall try and keep it as brief as possible.
Pesticides are useful and necessary and without these products it is becoming difficult to feed 6 billion people. Certainly there is still a great deal to be done to combat the harmful environmental and health effects of pesticides. Bringing new products onto the market is a long and always expensive process. It is good for the industry that approvals can be dealt with more quickly, but Parliament is rightly asking that Member States should have the right to refuse products in their territory.
The industry is focusing increasingly on the major crops, the 'big five', rice, corn, maize, soya beans and cotton, because with those they can recover a lot of the cost. But it is of course important for the minor crops to be properly protected and the Committee on Industry has made a number of good suggestions for that. The Committee is also making a number of good suggestions to introduce incentives to switch to more sustainable products. That is also very important.
I have another comment to make on the use of pesticides. The compulsory buffer zone of 10 metres from surface water is not a good idea for some Member States. I therefore welcome the amendment tabled by the PSE Group on that point. Surface water is now one of the assessment criteria for approval and on that basis Member States have the right to establish a buffer zone for products themselves.
All in all, I think that this is a balanced and workable position for Parliament.
draftsman of the opinion of the Committee on Legal Affairs. - (ES) Mr President, the Commission proposal on this report had a dual legal basis, namely Article 37(2) on agricultural policy, and Article 152(4)(b) on health protection.
The Committee on Legal Affairs has studied these proposals. For example, a proposal was made by the Committee responsible to remove Article 37(2) and incorporate Article 175(1), by removing Article 37(2), retaining Article 152(4)(b) and adding Article 175(1).
The key aspect as far as the legal basis is concerned, is for the debate to be geared to the aim and content, and the Committee on Legal Affairs is of the unanimous opinion that the applicable article is Article 152(4)(b), there being no need to refer to Article 175(1).
In our view, this is perfectly clear and there is no need either for the twofold legal basis proposed by the Commission or for the twofold legal basis proposed by the Committee responsible; all that is required is a reference to Article 152(4)(b), because the purpose of this proposal for a directive is the protection of human health.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Mr President, as draftswoman of my Committee's opinion for the Breyer report concerning the Regulation on the placing of plant protection products on the market, I should like to comment on the proposal.
In this proposal for a regulation, it is important that we should strike a balance between the following interests: on the one hand, there are the interests of consumers in healthy food without residues, in other words in safe plant protection products that do not endanger public health and the environment, and in clean drinking water; on the other hand, consumers also have an interest in a reliable supply of fresh and affordable products, and they want home-grown fruit and vegetables rather than those from countries outside the EU, given that there are scarcely any checks on the pesticides that have been used those countries.
Our farmers need certain plant protection products if they are to combat resistance. That cannot be done, however, without a certain number of protection products. At the same time they want safe, risk-free protection products. This is why we also believe that demonstrably carcinogenic substances must be banned. As regards the other licensing criteria, however, we intend to rely on scientific evidence and base our approach on maximum values. That is a balanced midway position that protects our consumers while guaranteeing that home-grown fruit and vegetables are affordable as well as being subject to adequate testing.
As far as informing neighbours is concerned, if we have stringent licensing criteria and if we test plant protection products properly, I cannot see why we have to go through bureaucratic procedures to alert neighbours and local residents to the use of plant protection products when they have not even asked for information. What are consumers supposed to make of such information? How, in practice, are farmers supposed to inform all their neighbours and all residents of the local area before they apply plant protection products? It is for these reasons that I argue passionately against the proposal made by the Committee on the Environment, Public Health and Food Safety, which would impose this very requirement, and I also advocate rejection of the Commission's proposed public information clause at this point, for if we have safe plant protection products we have no need for these bureaucratic procedures.
Let me make a very brief comment on the zonal approach. We are seeking greater harmonisation. That is the main point for the Committee on the Internal Market and Consumer Protection too. The provisions proposed in the Breyer report would result in 27 national licensing zones. Our aim, after all, is harmonisation with due regard to the opinions of the Member States, which could adapt this authorisation to their own conditions of use. I therefore urge the House to support this harmonisation effort and to back the Commission's zoning proposal.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FI) Mr President, the subject being discussed, the use and placing on the market of sustainable pesticides, is a very important one. It embraces both the practice of sustainable agriculture and matters of public health. It is therefore regrettable that the Commissioner for Agriculture and Rural Development should not be taking part in this debate right now.
Over the millennia mankind has had to contend with pests, vermin, weeds and plant and crop disease. They have reduced harvests and rendered them unfit for human consumption. In recent decades the struggle has been overcome to some extent, mainly on account of new plant protection products. At the same time, however, there has been a threat to health.
The proposals for a directive now before us are very rigid. Generally speaking, the purpose of the new regulations is to improve the situation regarding public health. However, no clear analytical illustration of the dangers of plant diseases and weeds which pesticides are used to try and prevent has been put forward. This is a huge drawback because in this case what is best may not be what is right. The sustainable practice of agriculture could be set back years. Not using pesticides is not necessarily a good option, even as far as public health is concerned.
on behalf of the PPE-DE Group. - (FR) Mr President, this is an important, complex and tricky subject that we are debating today. Combating the pests that devour and damage crops is a necessary challenge in terms of both food security and the protection and improvement of our environment.
Sensible recourse to pesticides is therefore unavoidable. It is essential, however, that the associated risks should be assessed in a balanced way, particularly with regard to human health, and that measures to scale down pesticide use should be properly planned. The motion for a resolution on a Thematic Strategy is, in my view, a helpful response to the crucial questions that we face, and I should like to pay tribute to our rapporteur, Irena Belohorská, and to record my appreciation of the close cooperation that went into the drafting of the text.
Certain comments are called for: the core problem of risk management is inseparable from the question of how much pesticide is used. The elimination of the use of toxic or extremely dangerous substances needs to be established as a firm principle. In respect of other pesticides, we have to apply subsidiarity. Working within a common European framework, it will be the responsibility of the Member States to set their own national targets, timetables and criteria for reducing the quantities used. National action plans will also facilitate adaptation to particular circumstances in each country. It is extremely important, too, to protect the aquatic environment and we must be rigorous here by establishing buffer zones fixed in accordance with local conditions.
Finally, I would point out that the system we wish to implement is a logical follow-on to the REACH directive. With regard to pesticide quantities, the thrust of our argument should be 'as little as possible and as much as necessary'.
on behalf of the PSE Group. - (DA) Mr President, my British fellow Members sometimes use the expression 'An apple a day keeps the doctor away'. This is the way it should be! Fruit and vegetables are normally healthy types of food, but unfortunately this is not always the case. In far too many cases there are pesticide residues on fruit and vegetables and naturally this has direct negative consequences for human health. The subject that we are concerned with here is therefore very important. Consequently, it is very important that we use these substances in a sustainable manner, so that we can reduce their usage in those cases where we use too many pesticides. Our nature, environment and health are being damaged, and groundwater sources may also be contaminated.
Therefore, I also believe there is reason to criticise the Commission, particularly because you, Mr Kyprianou, are known (in my country, too) as a man who is very concerned with consumer interests and have done a considerable amount to safeguard the environment and health. I do not understand how you can stand here today and defend a proposal from the Commission concerning zone division that will force European countries to lower their environmental protection levels and will also force European countries to reduce their levels of consumer protection.
Allow me simply to give a couple of examples of what this will mean if we accept the proposal that you have put forward. In Denmark around 100 types of pesticide are permitted. We have reduced the use of pesticides by around 50% since the beginning of the 1980s. I am sure you will agree that this is a very sensible thing to do. If your proposal is implemented, we will be forced to double the number of pesticides permitted in Denmark. Double the number of pesticides! This will probably mean that we will find it very difficult to continue drinking our groundwater untreated as we do today.
I do not view this issue purely as a national one. I speak on behalf of the entire Socialist Group in the European Parliament and fortunately also on behalf of the vast majority who made their views clear through the vote in the Committee on the Environment, Public Health and Food Safety. There are many examples. In every single zone, it is of course the case that every country apart from one will be forced to approve pesticides that they do not currently approve. Let me give an example of one crop: maize. In the UK a maize pesticide is used that contains around 15 active substances. In Hungary 57 active substances are used, while in Poland 37 are used. However, if the Commission's proposals are implemented every country will therefore approve pesticides that could contain up to 57 active substances. This means that in the UK the level will be quadrupled. It should not be the EU's task to force countries to use more pesticides. It will affect the environment, it will affect health and it will affect groundwater. Surely this cannot be the intention.
I hope that you will back up what we have proposed in the Committee on the Environment; this will also make life easier for the industry. It is in the compromise that we have adopted in the Committee on the Environment: we will say no to the mutual obligatory approval of pesticides, but yes to the mutual obligatory approval of data. Moreover, we are talking not only about zones, but also about data throughout Europe. This will make life much easier for the industry. At the same time, we are actually giving countries the right to say no if they have climatic conditions that require them to do so.
Finally, with regard to the reduction targets, I would like to say to Mr Dimas that it is unbelievably positive that we are getting rid of the most dangerous substances - substances that cause cancer, substances that affect child development, etc. Naturally we would like to remove these substances from the market. They are also completely unnecessary. In addition, I think that we should go a step further and also establish a general reduction target for all substances. Of course this should be something that is determined individually in each country, but if we simultaneously link this with the European reduction targets of around 20%, I think we are being ambitious. However, in spite of everything I still believe we are at a stage where it is possible. It will be of great significance for health and the environment in Europe.
With regard to the justification that has been used by the Commission for not introducing these reduction targets, we have introduced a treatment frequency index that takes account of the points that you have otherwise emphasised.
on behalf of the ALDE Group. - (FR) Mr President, Members of the Commission, ladies and gentlemen, it is true that a number of Member States have already initiated measures to reduce pesticide-related risks, but trends in pesticide use differ from one country to another. For example, certain substances, the use of which is banned in some Member States, are none the less on sale in those states because their use is permitted in other states. There is a clear need to harmonise the rules here in order to ensure that the same conditions apply throughout the Union. The ALDE Group advocates strict control of pesticides, whilst recognising that their use is both a necessity and a reality.
We have a number of amendments that are intended to make the text more easily applicable, while sticking to the principle that safer or non-chemical alternatives should be encouraged. My group is keen to focus the volume-reduction targets on dangerous substances. We co-signed an amendment to Article 4 on national action plans, setting as the EU-wide target a 20% reduction in frequency of application within 10 years and 50% rates of reduction for dangerous substances by 2013.
Some may think it paradoxical that my group has tabled a further amendment, also to Article 4, offering Member States the option of an approach based on risk reduction. This is, in fact, a more realistic approach but the calculations are more difficult than they are with volume reduction. We thought it was important to put forward this amendment because the question is one that we would wish to see addressed in the interinstitutional discussions after the vote at first reading.
I should now like to consider a few specific points. For the protection of watercourses it would seem more logical to take measures tailored to the geological environment, rather than fixing a minimum buffer-zone area. It is legitimate to seek to protect specific living spaces such as parks, children's playgrounds and school areas because the use of pesticides in proximity to such areas should be restricted to the minimum necessary, or indeed be prohibited, and non-chemical methods should be prioritised.
On the fraught question of aerial spraying, the European Commission's proposal - for a ban in principal with exceptions that must be justified - made a lot of sense. The text from the Committee on the Environment is, however, acceptable. Whilst I understand the need to notify the public of pesticide spraying, I think it has to be left to the Member States to determine the nature and extent of the notification and the means of giving it. We are dealing here with so many different types of terrain and so many different approaches that any attempt to standardise seems unrealistic.
The ALDE Group is thus seeking to achieve a balance, the essence of which is that no single party, whether user or manufacturer, should be penalised but rather that rigorous and consistent legislation should be introduced: allowing pesticide users to protect their crops; allowing manufacturers to sell products that will gradually become less harmful; and allowing consumers not only to eat safe food but also to live in a safe environment.
on behalf of the UEN Group. - (PL) Mr President, the three reports that have been presented are inextricably linked. The European Union is trying to do as much as possible to reduce the negative impact of pesticides on the environment and to prevent their accumulation in the soil, in water and in plants. A great deal has been done in the last few years to minimise these effects. A particularly important role in this work has been played by research organisations that have created modern preparations that work more selectively. However, we should remember that in past years the quality of pesticides was much worse, they were used in much higher doses, many times higher, and, as a result, the pollution in our environment is a consequence of activities in years past. For this reason, in addition to the new directives, we must supplement existing legislation with a directive on the deactivation and disposal of outdated pesticides.
I would ask for your active participation in this matter since, despite the passage of some years, problems are still increasing instead of decreasing, and the risks are increasing instead of decreasing, as was shown at the last NGO forum in Kishinev.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioners, whilst I should like to congratulate Ms Breyer on the excellent outcome she has achieved, I cannot support those who defend the use of pesticides, because it is absolutely vital that we rid our environment and our bodies of these dangerous substances. I hope that the European Parliament may in future support the most forward-looking positions on this question, instead of yielding to the latest siren calls from manufacturers representing a deadly industry. Eliminating carcinogenic, mutagenic and reprotoxic pesticides, and substances that weaken our nervous and endocrine systems and damage our immune systems, is an entirely healthy aim.
We should also welcome our fellow Members' efforts to ensure transparency in the provision of information for consumers, who are the 'innocent victims' of these dangerous substances. Surely, Commissioners, it is high time that action was taken? Never before have insecticides, fungicides and herbicides of various types been used as systematically as they are used today. To look no further than France, a situation that can only be described as 'joint management' of public policy on pesticides by the state and the chemical industry has succeeded thus far in marginalising ordinary people's expectations about public and environmental health, regardless of research findings on environmental toxicity and at the expense of statistical studies if they establish links between chemical substances and pathological conditions: all this despite recent warnings from the medical profession, via the Paris Appeal for example, and the Grenelle Forum on Environment in France. The industry is doing its utmost to play down the impact of pesticides.
Thus, after the pollution of water courses by the herbicide Atrazine, which everyone has heard about, and the decimation of bee populations, the chemical industry is trying to draw a veil over the fact that France remains the European Union's number one pesticide user. Every year, between 70 000 and 80 000 tonnes of pesticides are poured into our environment in France. So, in relation to the 'pesticides package' - unlike the REACH directive - the Members of this House will not allow themselves to be discredited. Ordinary people expect no less of us: that is clear from the mass of correspondence we receive, calling for swift and strong action.
We hear, for example, from people highlighting the dangers of inhaling pesticides that are sprayed by vegetable growers in the south of France, and from others concerned about heavy use of herbicides in public parks and gardens, prompting some to call for pesticide-free zones.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I would like to commend the rapporteur, Mrs Belohorská, on her report on a Thematic Strategy on the Sustainable Use of Pesticides.
I believe that the rapporteur succeeded in preparing a document that makes provision for, and strikes the right balance between, the need for sustainable competitive agricultural production in Europe, and promoting the use of pesticides only where there is minimum adverse effect on human health and the environment.
I welcome the fact that the report incorporates the amendment on the precautionary principle regarding human health and safeguarding of the land and water ecosystem, which I co-authored.
Like the rapporteur, Mrs Belohorská, I, too, regret that whilst the most important result to be expected from the thematic strategy is the reduction of adverse effects on human health deriving from pesticide use, the strategy deals with this heath impact only marginally. I believe that it will be up to the Commission to complete the work in this regard in the future.
From the point of view of occupational health and safety, I welcome the points in the report that highlight the need not only for adequate information but also for appropriate protective means and regular checks of application equipment.
I believe that we have here an instrument with many concrete effective mechanisms to reduce, and improve the safety of, pesticide use.
on behalf of the IND/DEM Group. - (NL) Madam President, in the pesticides debate I have always tried to adopt a realistic and balanced position between environmental concerns on the one hand and the interests of producers and consumers on the other hand. I should like to talk about several aspects of these reports in more detail.
One of the proposals is that the policy should be based on reducing use. I am very sceptical about this. You can certainly reduce the total quantity of pesticides, but often it is the most used pesticides that are the least dangerous. In that case the risks are still more or less equal.
I am much more in favour of a policy based on reducing the risk. The Netherlands has been operating such a policy since 2000 and it has been found to reduce the environmental risk by 86%. Another disadvantage of reducing use is that fewer different pesticides are available and resistance builds up more quickly.
Another point is the introduction of buffer zones around watercourses. An amendment to create a 10-metre buffer zone has been approved in the Committee on the Environment, Public Health and Food Safety. For a country with a lot of water like the Netherlands, that 10 metres is a problem. It means in effect that 35% of agricultural land cannot be sprayed.
Finally I would like to point out that it is not only a standard that is important; enforcement is undoubtedly important. At the moment that is lacking, as can be seen from the products intended for consumption we regularly come across that do not meet the standard, even in the European Parliament.
on behalf of the ITS Group. - (DE) Madam President, as we all know, it has long been presumed that a connection exists between pesticides used in agriculture or genetically modified foodstuffs on the one hand and various diseases on the other. When pesticides are even being found here and there in drinking water, it is undoubtedly high time to make the slow-grinding wheels of EU bureaucracy turn faster.
It remains to be seen how far we can actually go towards achieving the present aim of reducing the application of plant protection agents. We are all familiar, of course, with ambitious aims that are not achieved in the end. I do believe, however, that the intended replacement of carcinogenic substances is far from the great achievement it is volubly proclaimed to be; on the contrary, it is, in my view, an immediate imperative. In actual fact, the replacement of these substances is long overdue.
If we consider that the EU accounts for one quarter of all global pesticide use even though it possesses only 4% of the world's arable land, the problem becomes immediately clear. These statistics also show that our EU support schemes have patently been steering conventional agriculture in the wrong direction.
There is, of course, a general suspicion among consumers - and it is not entirely unfounded - that resourceful farmers are trying to circumvent the prescribed ceilings with combinations of authorised plant protection products. Given the lack of research into interaction between products, it is high time for intervention to curb such practices. Moreover, the continual increases in maximum concentrations in recent years must be reversed in view of the greater danger posed to high-risk groups such as children.
Importing organic products from the opposite ends of the earth is not only inconsistent with various environmental objectives but is also one of the causes of increased traffic volumes and a perennial indictment of the Union's misguided support policy. Our support schemes should therefore be rethought, particularly with a view to providing more support for those European farmers who refrain using pesticides. If we choose instead to go on harassing farmers with bureaucratic obstacles, no one should be surprised if they ultimately throw in the towel in frustration while Brussels is bewildered by the chronic dwindling of the farming community.
Madam President, I am tempted to say that a political pesticide to deal with the rampant weed that is EU regulation would do us all a favour. When I look at some of these amendments and proposals, a proposal like the 10-metre rule, I detect within it a gross degree of overkill.
I think we have to face some facts. Without controlled use of pesticides in our agriculture, we will drive more food production to less regulated regions of the world, jeopardising quality and food safety. Perhaps of even more interest to some, without fungicides and herbicides to protect and cure disease in fine turf, many golf and bowling surfaces would become weed-infested and unplayable.
Yes, pesticides must be controlled, but our measures must be based on sound science and be practical at farm and street level. The strident codes of practice governing the use in my country are, I believe, adequate, and therefore I will vote against those dogma-driven changes which some would wish to impose.
(FR) Madam President, Commissioner, it is a pity that representatives of the agricultural sector have not been involved in this debate, as it would have been extremely interesting, in the light of the recent CAP reform, to hear the farmers' voice as well.
The task we face is not only to safeguard the future of farming in Europe and the quality and quantity of food production but also to promote research and to ensure that data are protected. The greatest challenge, of course, is to protect human health and to prevent toxic products from accumulating in our water and our environment. We must also be concerned, however, with the health of farmers and their families, who need better protection as it is they who come into direct contact with these products and the advice they receive is often the advice of the companies marketing the pesticides. The companies are hardly likely to tell them that researchers have started asking questions about the link between exposure to pesticides and the steadily increasing incidence of certain conditions such as Parkinson's disease, Alzheimer's, prostate cancer, brain tumours and congenital deformities. It will therefore be absolutely essential to establish strict rules for the placing of products on the market. We should also encourage research through proper provision for data protection, and promote research programmes on biological means of pest control - a useful example of innovation. At the end of the day these products should also be affordable for farmers.
My final point, Commissioner, concerns the protection of bees: the long-term evaluations provided for in Directive 91/414 have not been carried out. Simply having rules and regulations is not good enough: they must be applied and systems are needed to ensure that they are applied. I agree that the most important thing is to regulate the placing of these products on the market but I would also make the comment, Madam President, that in the course of this impassioned debate the intrusions of lobbying by the chemical industry - although infrequent - have been disgraceful.
(FR) Madam President, Commissioners, ladies and gentlemen, all the health and environmental data now available, which I do not propose to list this evening, must necessarily prompt this House to take decisive action on pesticides and their conditions of use. It is essential that such action is based on measurable targets. It became clear in the discussions prior to the vote in plenary that there are major differences between the Member States in both their practice and their policy approach, so we ended up compromising on certain issues and relying on subsidiarity. I hope we shall not be deceived here by subsidiarity, for it will entail flexibility that could easily become a pretext for watering down our policies to a very minimal expression of the political and public will being voiced here today, particularly on the issues of exposure to risks and the extent of the buffer zones beside watercourses.
If subsidiarity is to be meaningful in relation to pesticides, it must encourage more comprehensive thinking about the agricultural and environmental issues in each European region. That will mean stepping up research and the transfer of technologies; involving all the stakeholders, including farmers, researchers, NGOs, health professionals and representatives of the food industry; and carrying out thorough research in each geographical area, jointly identifying best practices and non-chemical alternatives that are suited to the soil, the climate and the crops. There are a few regions in which this work is already being done.
I therefore propose that the Commission should encourage the introduction of such an approach and should facilitate inter-regional exchanges of experience, whilst at the same time ensuring that European laws are properly applied.
(DE) Madam President, many of my fellow Members believe we need strict rules for dealing with plant protection agents, and they are right, but at the same time we must not ignore the impact of the legislation we adopt. The fact is that plant protection products are an important element of modern-day agriculture.
Take the example of the regulation on authorisation. We are in the process of banning entire clusters of active substances on the basis of exclusion criteria, simply because of an abstract notion of hazardousness. This approach ignores the actual risk involved in applying these agents down on the farm. It leads us to ban active substances which do not pose any problem at all in practice. As a result, not enough active substances will be available in future to combat pests properly.
If only a few active substances are used, resistance to pesticides will develop more quickly. There will be no reliable means left to deal with many pest problems. And these are probably the new heights to which Mrs Breyer just referred. When that stage is reached, the security of Europe's food supply will plumb new depths. Instead of imposing blanket bans we should be providing for a reliable licensing procedure that examines the actual risk involved in the use of each substance.
The next example relates to the strategic approach to this issue, in which we argue for an across-the-board Europe-wide reduction target for the use of plant protection products. That, however, has nothing at all to do with the risks involved in their use.
The Commission had set targets for reducing the actual risk. That is a good idea, and we should retain it. When all is said and done, we should focus on what is feasible, namely efficient pest control coupled with proper risk management. After all, it is also a matter of establishing how the growing need for raw vegetable materials is to be met in future.
In the past innovative plant protection products have helped to make production grow faster than demand for arable land. Our aim for the future should not be to reverse this situation.
- (LT) I do not think you could find a single person in this House, in this Parliament, who would claim that ecology, a healthy environment and human health was not important. I do not believe that any European citizen would ever say that.
However, ladies and gentlemen, while making decisions, talking about legislation and making and implementing rules that hundreds of thousands of people would have to adhere to and that would no doubt have an impact on the lives of millions of people, we cannot base our decisions on emotions and good intentions. We need to achieve this objective in a balanced and sensible way. One of the key objectives set out for the EU agricultural sector is to supply good quality food at affordable prices. The EU is known for the high standards of food production and strict farming regulations it lays down for its Member States. On the other hand, there is constant pressure on EU agriculture to be competitive as well as to produce good quality food.
We are in no position to ignore these factors when discussing plant protection regulations. The opinion expressed by the Commission and the Committee on Agriculture and Rural Development has satisfied the expectations of all interested parties. Nevertheless, the amendments proposed, or those introduced at the time of the discussion in the Committee on the Environment, Public Health and Food Safety, have raised serious concerns.
If these amendments are accepted, the consequences could be unpredictable. They pose risks not only for agriculture and the food industry, but also for nature itself. Does it mean that genetically modified organisms will enter the EU market? The impact on traditional crops would be huge if 90% of plant protection products were excluded from the market.
Ladies and gentlemen, once again I urge you to base your decision on sound scientific evidence and good practice, not on rumours and emotions. I hope that your vote will reflect the opinion of all interested parties and that the outcome will be balanced and correct, so that agriculture is not destroyed, EU citizens are not left without European food and millions of people do not end up unemployed in the name of environmental protection.
(DA) Madam President, early tomorrow morning I am going to the grocer's to buy bottled drinking water. In many countries people do this because the groundwater sources have been contaminated by pollution. The water is subject to chemical treatment as if it were a dirty coat. Then it is chlorinated and tastes as bad as it is expensive. In Denmark we have a rich vein of gold underground: clean groundwater. We drink it directly as drinking water without first sending it to a water treatment works. It is healthier than bottled water, it tastes better and it is much, much cheaper.
However, this also means that we must watch over it and prohibit pesticide sprays in cases where the pesticide could enter the groundwater. Therefore, Denmark prohibits 13 types of pesticide sprays, 12 of which are found in drinking water. This is something that we would like to continue with and I therefore request that my fellow Members vote in favour of an amendment to permit protection zones. We have already had the proposal adopted in previous regulations; these must now be repeated in order to prevent them from being annulled. Finally, we have received support from a large majority here in Parliament and subsequently from the President of the Commission, José Manuel Barroso. Thank you! We have received no support from the Danish Commissioner for Agriculture, who, together with the Danish Minister for Food, Agriculture and Fisheries (also from the Danish Liberal Party (Venstre)), would rather support the farmers' opportunity to ruin our drinking water. It is sad that the Danish Agricultural Council would rather support Venstre. It is very short-sighted to pursue slightly higher corn yields and then have to pay billions of kroner in order to purify the groundwater. The Treaty states that polluters themselves will pay. I have proposed this in an amendment and I request that my fellow Members support the requirements of the Treaty. No-one has the right to poison our common earth and drinking water.
(ES) Madam President, Commissioners, the proposal for a regulation drawn up by the European Commission to replace Directive 91/414/CE achieves greater harmonisation of authorisation procedures while at the same time providing for consumer protection. However, the result obtained in the Environment Committee not only fails to have regard to the objective of greater harmonisation but unjustifiably overhauls measures aimed at protecting the consumer and the environment.
The report is based on a total lack of faith in the existing methods of agricultural production in the European Union. Farmers, however, are not the only ones who will suffer: consumers are likely to suffer as well, because many crops will become unviable, making imports necessary, with a knock-on effect for food security.
Insufficient consideration has been given to the fact that the approval and use of plant protection products is already subject to strict controls, both by the European Food Safety Authority and by the competent authorities of the Member States.
Moreover, this proposal changes the number of active substances from 1 100 as authorised in 1991, to 148, which are listed in Annex I to this proposal. Of those 148 substances, only 34 are insecticides, nematocides or acaricides, which are the substances most needed for cultivation in Mediterranean Europe where the level of attack by insects is the highest in the entire Union. Insects are not only a menace to plants, but are also transmitters of very serious human illnesses.
The Commission proposal to divide the European Union into three zones for the mutual recognition of plant protection products should be reinstated. Criteria for precluding pesticides must be based on proper risk analyses. Without a risk analysis it is impossible to determine the effect of these substances on health or the environment.
Finally, I would like to point out that the dose makes the poison.
(FR) Madam President, I have been stressing the importance of this evening's debate because what we have at stake here today is nothing less than our vision of Europe's farming future and the need to move away from intensive agriculture that clearly causes too much pollution, towards sustainable agriculture that will respect biodiversity. This is a challenge to which Europe must rise for three reasons: firstly, as more scandals and more health risks are uncovered, public opinion is now set against the use of pesticides; secondly the majority of farmers themselves want the European Union to help them change their practices so that they no longer have to choose between keeping their health and boosting their profitability; and thirdly, bee-keepers all over Europe are calling for strict legislation to stop the sale of pesticides that have not been evaluated for their impact on bees.
It is therefore vital that the ambitious stance taken by the Committee on the Environment should be confirmed in tomorrow's vote on the three reports by Hiltrud Breyer, Christa Klaß and Irena Belohorská. We must confirm that health and the environment are foremost; that specific measures are needed to protect those most vulnerable to harm; that the most dangerous substances will be covered by the precautionary principle; that the use of non-chemical alternatives will indeed be encouraged; and that aerial spraying will henceforth be banned in principle. In short, we must translate into practical action the concerns voiced by the very many men and women in Europe who - as Mrs Isler-Béguin has mentioned - have written to us urging that farming should not in future be dependent on chemicals.
(PL) Madam President, the use of plant protection products - pesticides - is essential in certain circumstances. In Poland there is a preponderance of small agricultural holdings, where the owners, due to insufficient finance, economise on expensive pesticides and this sometimes results in losses as a result of pests.
I am in favour of all actions to encourage the rational use of plant protection products, including advice, training, research, subsidies for modern plant protection equipment, the introduction of substitute products that help to protect the environment and health and that are compatible with farmers' interests, instead of the use of pesticides.
Where there is a risk that the harvest might be lost, ignorance and the lack of proper assistance to farmers can lead to the uncontrolled use of pesticides. A problem that has been with us for a long time, but which has not yet been fully resolved, is the issue of the disposal of dumps of highly toxic pesticides that exist or existed in the countries of the former Soviet bloc, as well as the recultivation of soil. They are poisoning both the water and the soil. This baggage could reduce the effectiveness of the measures prepared in these documents.
(PL) Madam President, producers who are being forced to create food that looks perfect are introducing pesticides that are harmful not just to the environment and to the economy, but also to human health. I hope that the documents under discussion will lead to an improvement in the quality of food consumed and will encourage more organic production methods, with greater use of natural fertilisers to nurture the soil. In addition, as regards the unscrupulous and unethical practice of exporting substances known to be harmful to third world countries, I would quote a popular proverb from Poland: 'Do as you would be done by'. This is even more important because the dangerous pesticides come back to us in the form of foodstuffs that are purchased cheaply by wealthy countries and destroy people's health.
In addition to the general guidelines, strategies for the sustainable use of pesticides should be developed at national level, where appropriate action can be taken. Reductions in the quantity of plant protection products should be greater in areas where more pesticides are used.
(SK) I highly value the fact that all three reports require the personnel involved in all phases of pesticide handling to be highly qualified. Action plans, integrated management and strict import measures: these are also examples of what is positive in all the reports. However, both the bans on aerial application and, alternatively, the situations where aerial application would be possible must be articulated precisely, using clear wording.
Similarly, the notion of a quantitative use reduction is not clearly defined and opens the door to many risks because of its non-selective application. For example, the Slovak Republic applies on average less than 1 kg of pesticides per hectare while other countries apply as much as 8 kg. This means that there are countries where pesticide use must be genuinely reduced and countries where pesticide use should even be increased. This is why I suggest that when voting we should take into account the recommendations of the European Crop Protection Association or alternatively, at first reading, not adopt reports and and keep the balanced recommendations of the Commission.
(NL) Madam President, Commissioners, ladies and gentlemen, it is time for us to give shape to the thematic strategy for sustainable use of pesticides and it is also a good idea for us to put some of it into effect immediately. In view of the considerable impact on food quality, public health, the environment and the sustainability of our farming - all matters of concern - our whole group, as well as our rapporteurs and shadow rapporteurs, have devoted a great deal of time to this package. I should like to mention four points in particular.
Firstly, a further reduction in pesticide use is sensible. This must then actually create less of an impact on the environment and for that reason we are against merely reducing the quantity used. We want a reduction in the actual impact, based on a scientific risk evaluation.
Secondly, we take a similar view on non-spray zones around watercourses. Here again we are in favour of a risk-based approach and we feel that the Member States are better able than we are to make responsible choices, based partly on the criteria laid down in the water framework directive.
Thirdly, I wonder why this Parliament, which is after all an advocate of an internal market with a high degree of protection for the consumer, health and the environment, would oppose a first step towards harmonisation in this area. We are in favour of the idea of zones with internal mutual recognition proposed by the Commission and would also like to see voluntary mutual recognition between zones.
Finally, we are opposed to the general provision of information to neighbours advocated by Mrs Breyer in her report. Not only is that information unnecessary for a strictly regulated activity, it also causes unnecessary anxiety and frustration. Surely the aim cannot be to move towards a sort of private enforcement. That is a society we do not want and do not support.
(PL) Madam President, today's debate is of enormous significance for European agriculture and for environmental protection.
There are many people in favour of the use of pesticides and many who are opposed. However, I believe that the farmers' guiding principle should be: 'as few pesticides as possible, just those that are essential', and the guiding principle of producers and distributors should be the precautionary principle, which should be the supreme principle as regards the lives and the health of consumers in every case where the introduction of new pesticides raises concerns, either because there is some ambivalence in the results of scientific research, or if there has been insufficient time to be able to say categorically that a given product or substance is harmless to humans and animals.
In the context of sustainable use of pesticides, I believe that the following steps should be taken: first of all, the Commission as well as Member States should provide periodic training, and advisory and educational programmes that are financed at least in part by companies that manufacture pesticides. There should be coordinated monitoring and data collection with regard to the harmful effects of pesticides on human health and the environment, and this should include long-term research programmes and the imposition of sanctions on polluters. A coordinated system should be set up to collect data on the production, import, export, sales, distribution and use of pesticides, and this should be accessible to the public. Agricultural practices that promote the use of low doses of pesticides should be encouraged, which will help change the overall usage of these preparations. Appropriate checks should be introduced and the import into the EU of agricultural food products produced with the aid of chemicals should be banned.
(NL) Madam President, plant protection products are still essential for agricultural production and food supplies in Europe. The big question when we in Europe take particular measures is what kind of influence this has on competitive relations with the rest of the world. If we are too strict in Europe and cannot impose the same rules on the rest of the world, that means that we in Europe can consume products that we are unable to produce here, which seems wrong to me.
Of course it is always essential for us to continue evaluating the harmful effects, but we cannot overdo it. I agree with everyone who says that we should concentrate on the risk and not on reducing the quantity. The 10-metre buffer zones will also be disastrous for the Netherlands and others and should be left out of the regulation.
Finally, information to neighbours. If something is approved, why should the neighbours also be informed? That is completely unnecessary regulation.
Madam President, UK pesticides were tightly controlled in 1985. Firms like Syngenta say that farmers should not be denied the tools they need.
These regulations move us away from the principle of good, science-based regulation. For example, pavement weed control is 400 times more expensive without chemicals. The golf and field sports industry says that without pesticides it is not possible to maintain the turf. The Crop Protection Agency says that banning pesticides means between 65% and 200% more land under cultivation, reducing productivity. Corbett Farms say that this year has shown the value of spraying to prevent potato blight. Pesticides are expensive and the lowest amount is used to protect our crop. Decisions on how and when to spray must be taken on an individual field basis. An arbitrary reduction in use cannot be scientifically based.
Madam President, please eradicate the EU's pestilent regulations. UKIP will vote against.
(DE) Madam President, Commissioner, ladies and gentlemen, let me begin by expressing my thanks to the rapporteurs and shadow rapporteurs. It goes without saying that all of us care deeply about health and consumer protection, and the strength of feeling among the various Members of our House can be gauged from this highly charged debate.
It is nevertheless important that we really do decide on the basis of the facts and do not fly in the face of reality by creating scapegoats, as it were. It would be very easy, especially with this legislative package, to pick on a particular occupational group and look no further. That would be completely wrong. It must be established from the outset that all of us in Europe need a functioning agricultural sector, which necessarily entails the use of a certain quantity of plant protection agents.
On specific aspects of the Klaß report, let me say that it is indeed a sound principle to envisage certain reduction targets, but I believe the quantitative approach adopted here is simply too rigid. Every Member State should truly consider what it can do itself, because merely reducing the overall volume and believing this will clean up the environment is downright unscientific. As far as the buffer strips are concerned, there is nothing wrong with the Commission's chosen strategy of treating subsidiarity as the key element. Every Member State should consider how it wants these buffer strips regulated. Blindly imposing a Community-wide ten-metre border would be wrong. Trying to find non-chemical alternatives in sensitive areas, such as habitats of rare flora and fauna, is also an approach that should be supported unreservedly.
As regards the Breyer report, it is important that we support the three-zone concept. Restricting the scope of licences to single Member States would be an excessively narrow approach. Special care is needed with regard to the exclusion criteria. An unequivocal ban for CMR1-rated substances may be taken as read, but in the case of CMR2 substances I am also in favour of taking scientific data as a basis for licensing decisions.
(EL) Madam President, Commissioner, ladies and gentlemen, the legislative proposal which we will be asked to vote on aims to achieve a high level of protection of human health and the environment by establishing Community models for the sustainable use of pesticides and rules for placing them on the European market.
I believe that by supporting the Committee on the Environment, Public Health and Food Safety's proposal to reduce pesticide use by 20% in Europe, we are sending out a strong message. We must strengthen checks on the rational use of pesticides, and, most importantly, promote research into safer alternative methods of plant protection.
At the same time, the proposal for abolition of the system of zones and mandatory mutual licensing is a balanced position. In view of the concerns of farmers and industry, it seeks to enable Member States who so wish to implement higher levels of environmental protection in line with their local conditions.
Finally, let me mention the special need to protect secondary use. I call on you, ladies and gentlemen, to support the proposal to create a European fund for the promotion of research. We will thus guarantee the prosperity of farmers and maintain our special national products, which are part of European agricultural tradition and significantly boost the European agricultural economy.
Madam President, thank you for the opportunity to say a few words on these three reports.
Firstly, I believe that we in Europe need to be in a position whereby we can produce European crops and European fruit and vegetables that are safe for human consumption. However, we need to achieve that objective in a balanced way and in a common-sense way, so that we protect human health without penalising agriculture.
What we do not want is to put restrictions in place that impact negatively on European agriculture and to end up having to import huge quantities of food with all the implications for food miles, and, of course, with little control over the quantities of pesticides used in the production of that imported food.
Secondly, I support the proposal for a risk-based assessment, which is based on science and will prove workable for Member States.
Finally, I believe a 10-metre buffer zone is a 'one size fits all' solution and needs to be modified to allow Member States to take local conditions into consideration. As I said earlier, not even the European Parliament can legislate for climatic conditions and soil conditions throughout the entire continent.
(FI) Madam President, the Thematic Strategy and Framework Directive on plant protection products are challenging legislative projects and are a reflection of the fundamental challenge that EU environmental policy faces, which is how to combine the protection of the environment with that of health effectively in a policy which takes account of social realities
We need to recognise that the use of plant protection products and pesticides has major economic benefits. The expert use of these substances is, to be honest, a crucial prerequisite for food production in the modern age. At the same time, however, the adverse impact of plant production products on the environment, and on watercourses in particular, is a very real one. How, then, can we use these substances in a way which still allows us to benefit from pesticides but which at the same time reduces the adverse effects?
I come from a country where farming is a respected occupation and where domestic agriculture is regarded as important. On the other hand, the environment is particularly fragile. For example, Finland has almost 200 000 lakes, hundreds of thousands of other watercourses, and one of the world's most polluted seas. Diffuse water pollution is an immense environmental problem, and plant protection products are part of that problem. It is a challenging equation and so it is only right that the directive should take the differences between Member States into consideration. Obviously, we need certain EU-wide standards, but the remedies applied in Finland cannot be the same as those in Luxembourg, say.
Therefore, reason and environmental concerns dictate that we should concentrate on the targets and leave the means to the Member States themselves. A good example of this is the 'buffer zones', which undoubtedly have an important part to play in the protection of watercourses. I am confident that buffer zones suited to each situation and consistent with the Commission's proposals are the right way forward. If we now decide upon precisely measured limits, applying the 'one size fits all' principle, there is a real danger that in many countries they will be jumping out of the frying pan into the fire. Perhaps I should say, rather, that they would not be addressing the problem flexibly or satisfactorily.
(DA) Madam President, there are some misunderstandings in some of the statements from our fellow members here today. Therefore, I am glad to be able to speak for a second time. There are three misunderstandings. The first concerns a reduction target: some fellow members are saying that this is simply not possible. There are differences between the countries and it is not possible to create a common European reduction target. No, this cannot be done! Nor is this what we are doing. What we are doing is saying that the common European reduction target should be 20%. However, this may of course mean 30% in some countries and 10% in others. The national reduction target will be established on the basis of national action plans. Therefore, it is a misunderstanding to fear this item. A key element is that we are taking account of the fact that a gram of one pesticide can sometimes be more dangerous than an entire kilogram of another pesticide. Therefore, we have introduced a treatment frequency index as part of this reduction obligation. I can well imagine that the Commission will also have something to say about this when you, Mr Dimas, are able to speak again in a little while.
The second misunderstanding concerns the zones. There is a belief that if we do not have the zones it will almost be an insult to the internal market. No, on the contrary! By ending this foolish idea about zones and saying that we will gradually introduce mutual data sharing we are saying that the entire EU is a zone within which we share data. However, it is clear that we cannot talk about mutual obligatory recognition of pesticides simply because there are different geographical, climatic and environmental circumstances in each individual country. I think that almost everyone in this House who has spoken today will be in agreement on this point.
The third fundamental misunderstanding is that it will destroy the competitiveness of agriculture. No! In Denmark we have reduced the use of pesticides by 50% since the 1980s without any effect on agricultural competitiveness. Pesticides are expensive to use and therefore, provided they are used correctly, the less they are used the better it is for competitiveness.
(SV) Madam President, time is short and I am speaking primarily to express my support for the co-rapporteur of the Breyer report in the PPE-DE Group, Erna Hennicot-Schoepges. I think it is very unfortunate that the majority of my group chose to ignore Mrs Hennicot-Schoepges' advice on several important points, and not to support important proposals contained in the report. Of course, I agree that the requirement to provide information 48 hours before spraying is impractical and would not work, but it is not reasonable to conclude that we do not need any information requirement at all. Mrs Hennicot-Schoepges' proposal here, as a compromise, is well-balanced.
Another important issue is the cut-off criteria for particularly sensitive substances. Above all, in our decision we must of course be consistent with the decisions taken by Parliament in relation to the new REACH chemicals legislation. One of the fundamental principles there was to phase out substances where it is difficult to establish thresholds for risks in the case of high-level concern substances. Obviously we must also follow that line here, particularly as we are dealing with substances that come into contact or are liable to come into contact with things we eat.
Another issue on which I support the rapporteur, Mrs Breyer, is the proposal on zoning. When I saw the Commission's proposal, I immediately found it interesting to try to divide Europe into zones that are relatively similar in terms of vegetation conditions, climate and so on. However, the proposed zoning is unfortunately too arbitrary. I cannot support this approach and believe that the Member States must be allowed to retain a right to refuse different preparations even if countries nearby have given them the green light. I would like to address other issues, but my time is over.
(NL) Mr President, when I walk out of my village I am in the middle of a unique agricultural area, the green heart between big cities like Amsterdam, Rotterdam and Utrecht. It is still green farming land at the moment, but the 10-metre buffer zone proposed by the Committee on the Environment, Public Health and Food Safety would make it virtually impossible to farm in the area, when it is specifically farming that keeps the area green.
Last week I put it to the test, but I was hardly able to find any pieces of land between the many ditches that were 20 metres wide. Anyone who knows a bit about the Netherlands knows that it is not only in the green heart that this is true. It is a characteristic of Dutch farming that there are many ditches between pastureland. That means that, with 10-metre buffer zones, the Netherlands would lose 800 000 hectares of its farmland, 35% of agricultural area.
I am therefore asking Members not to support this proposal, also in view of the agricultural production that is necessary in Europe and the world, as the chairman of the Committee on Agriculture and Rural Development has said. That does not actually mean that I do not agree with the aim of protecting nature and public health. We all share that ambition. I just think it can be better achieved with an approach based on risk analysis and risk reduction.
The alternative, reducing use, certainly sounds nice and simple - a 20% reduction overall - but it does not provide the best protection for the consumer because it can be looked at only in terms of quantities and not the final effect, the final risk. In that context, I actually find it difficult to understand the painful contortions of the Alliance of Liberals and Democrats for Europe, which is in favour of a 20% overall reduction as well as a risk approach.
I have two final points. All I will say about the licensing system is that three climate zones are preferable to 27 Member States, obviously taking national circumstances into account. Finally, I would ask the Commission not to overlook minor crops in all these major areas of dispute.
(FR) Madam President, pesticide residues are now everywhere: in food, in water, in the air, in our body tissue and breast milk and - most frighteningly of all - in the bodies of our unborn children. We are only just beginning to glimpse the long-term consequences of this omnipresence of pesticide residues: they include various forms of cancer, endocrine disorders, reduced male fertility, damage to our immune systems, and degenerative diseases of the nervous system.
So, yes and yes again: let us reduce pesticide use and let us reduce it quickly. I fully support the proposals made by my colleague Mrs Hennicot on the Breyer report and, in the interests of saving time, I will highlight a further point which I consider vital and which has been discussed in the PPE Group - namely notification of people living near areas that are to be treated with pesticides. I believe that a section of our group is being unreasonable in recommending that no such notification is required, on the pretext that if the substances to be applied have prior approval it means they are not harmful.
Aerial spraying is commonplace, particularly in forests and vineyards. It entails a risk of substances being carried into inhabited or sensitive areas, so it must be strictly regulated. It is essential that growers should issue advance warning of pesticide spraying to people who live close by and are thus potentially exposed. People suffering from respiratory conditions such as asthma could be severely affected if they have no advance notice of such spraying. Conveying and presenting the information need not imply any additional administrative burden on farmers, as some of my fellow Members have suggested. Simple notices, stating the intended dates of the spraying, placed close to human habitation in the areas at risk, may be all that is needed.
I would like to conclude by urging that it is time to move on to a new generation of agricultural practices that respect the environment and thus play a part in modernising the farming sector.
(PL) Madam President, the key to the sustainable use of pesticides is rational risk reduction. We should achieve this objective by implementing the guidelines in the directive on the sustainable use of pesticides. Each country will be obliged to prepare its own plan in accordance with the guidelines given in the directive. Each country should be able to do this, taking into account local conditions and differences.
We differ, primarily, in the level of agricultural development, I repeat: the level of agricultural development. Those countries that are new members of the European Union often have enormous work to do to catch up as regards the level of development. A reduction in the use of pesticides in these countries, as compared with the present level of their use, will, in the final analysis, work against us as consumers, unless, in reducing their use, we take into account the present level of use of these products, which is relatively low.
Our landscape is different, too. In Poland enormous areas of woodland can be protected against pests only by spraying from the air. It is a duty to the natural environment to protect these forests, and it is Parliament's responsibility to set out guidelines for the safe use of products that protect the natural environment.
The directive speaks a great deal about the farmer's level of knowledge being the most important factor for the implementation of sustainable use of pesticides. It is the responsibility of us all to support education and to create the conditions so that this information can reach every farmer. In tabling an amendment concerning temporary national allowances for pesticides I am speaking in favour of the mechanism for exchanging older preparations for modern and safer ones as quickly as is possible. I would ask for your support.
The guidelines in the directive should encourage rational measures and they should not discourage Member States and farmers.
Member of the Commission. - (EL) Madam President, I thank the speakers in tonight's sitting for their positive remarks. Permit me to set out briefly the Commission's views on certain important issues that have been raised.
Let me begin with the thematic strategy and, in particular, with the points not covered by the directive.
First of all, I am pleased that the report supports the thematic strategy for the sustainable use of pesticides. The proposal to bring in new legislation to deal with the risky of pesticide use is particularly good.
I agree with how important more research is into the impact of the combined and cumulative use of pesticides on health. In my opinion, the principle of substitution is vital; it removes the most hazardous substances from the market and replaces them with safer alternative solutions, some of which are non-chemical.
Finally, the Belohorská report adopted by the Committee on the Environment, Public Health and Food Safety puts forward certain additional measures which are especially positive.
Let me now turn specifically to the framework directive. Many of the amendments adopted by the European Parliament make useful clarifications and can be accepted. Other amendments, however, are liable to bring about undesired results. I should like first of all to comment on the basic amendments which the Commission can fully accept in principle or in part.
The Commission partially accepts the proposal that Member States set up individual targets in their own national action plans for the restriction of the use of the most hazardous pesticides. Indeed, setting up such targets is consistent with the directive's general aim to reduce the risk of using pesticides. Laying down an overall, permanent target for the reduction of pesticide use at EU level, however, in addition to national targets, is not necessary and is therefore not endorsed by the Commission. In fact, the overall reduction of the quantity of pesticides does not necessarily entail a corresponding reduction in risk: the level of risk varies from one substance to another. Thus action to limit risk must focus, in the main, on the most harmful substances.
The Commission can in principle accept the laying down of a minimum width for the buffer zones to be created in fields located next to water courses, because this will bring additional environmental gains. Imposing a limit of 10 metres, however, indiscriminately and in all cases, does not seem appropriate. The Commission would prefer Member States to have a margin of flexibility and set the appropriate width for buffer zones in line with their own geographical features.
The Commission can also accept certain useful clarifications on other issues, such as technical training and certification. There are, however, amendments which the Commission cannot endorse.
Firstly, the Commission is convinced that mandatory adherence to common general rules on integrated pest management by professional pesticide users is a fundamental measure to reduce dependence on pesticides. It is of important environmental benefit throughout the EU and will contribute to the development of a sustainable and competitive agriculture sector. I cannot, therefore, accept the elimination under Amendment 86 of this exceptionally important measure contained in the European Commission's proposal.
Secondly, the European Commission agrees to take measures to protect populations living close to fields where aerial spraying is carried out. Nevertheless, it considers that a complete ban on the use of pesticides in so-called 'sensitive' areas is disproportionate. We must leave some discretion to Member States and local authorities. If this it ever necessary, and in exceptional, rare cases, when only the use of pesticides are effective, they must be allowed to deal with risks to human health or biodiversity.
Thirdly, although the Commission has committed itself to looking into extending the directive's scope of application to biocides, such a decision requires careful study, as well as the implementation of certain aspects of the directive on pesticides. When more data is made available to us through the revision programme envisaged in the directive on biocides, we will be able better to deal with the use of biocides.
Fourthly, the Commission cannot support the addition of a reference to Article 152(4) of the Treaty, since the proposed directive is clearly focused on environmental protection, which already includes public health issues.
Fifthly, although the imposition of taxes and contributions complies with the 'polluter pays' principle, there is no effective system at the moment for differentiating tax rates according to the risk posed by each pesticide. For this reason the Commission prefers that taxes and contributions should be imposed at Community level not at the present stage but until such a time as a study has been carried out into the issue.
Madam President, the Commission can accept 121 amendments of the 166 that were tabled; of these it can accept 25 fully and 96 in principle or in part. I am lodging with Parliament's secretariat a full list of the Commission's positions on the amendments.
Let me once again to thank all those who have contributed to this evening's debate and in particular the rapporteurs for their work. Thank you for your attention.
Member of the Commission. - (EL) Madam President, let me begin by reminding Members of the EU's current fundamental policy to promote and support healthy eating. Fruit and vegetables are certainly a very important in a healthy diet. It is very important to take this on board. We have thus two aims today. We need to guarantee fruit and vegetable production and this is a golden opportunity for production and to support of agriculture. Secondly, we must ensure that fruit and vegetables are safe for consumption. We believe that the Commission's proposal succeeds in tackling this dual challenge in a balanced fashion.
I have followed the debate by all the MEPs with considerable interest. The arguments put forward are serious and we will take them properly into account. Owing to the pressure of time, I do not want to enlarge on all the issues. Let me just touch on two or three which I believe are very important and have been raised today.
Firstly, on the subject of protecting vulnerable groups, I agree that we need to protect them, and this has been taken into account in the proposed regulation. We are also willing to accept the amendment to the included definition of vulnerable groups, simply because it guarantees their even greater protection. One comment I should like to make, although not directly connected with the subject under discussion, is on imported products: I stress that they are also monitored for pesticide residues thanks to another regulation on the maximum permissible levels of pesticide residues. We have inspection rules guaranteeing consumer protection for imports too.
More generally, approval criteria are a very important part of the legislation. Indeed, the proposal's main aim is to protect the health of citizens and the environment. This is of great importance and we should not forget it. The proposed approval criteria are necessary to achieve this aim, so the Commission cannot accept any deviation from them. It is obvious from the debate and from some of the amendments that the European Parliament also shares these aims. Certain amendments would even strengthen these criteria. The Commission is of the view that the proposed criteria ought to ensure a high level of protection without making plant protection unworkable or dysfunctional. Consequently, the Commission will not be able to accept amendments which could undermine these criteria.
I come finally to the controversial subject of mutual recognition, which is brought about by dovetailing the different zones in this sector. I believe that our proposal has been somewhat misconstrued. First of all, let me remind you that the new proposal will introduce stricter criteria, to be implemented on a zonal basis. We should bear this in mind, for it will ensure higher levels of protection for health and the environment. let us at the same time strive towards a single, market, internal market, thus avoiding the anomaly of a single market for agricultural products on the one hand, and a divided market for plant protection products on the other. If we bear in mind particular features relating to climate and soil, division into separate zones is inevitable. The issue is not, however, so simple and clear cut, hence I have predicted a possible misunderstanding. Whereas Member States might act to protect themselves and on the other hand, during the decision-making procedure which needs the approval of the first Member State of the zone, experts from other Member States will be able to play an active part in the licensing procedure and by doing so will be able to assess the circumstances for the entire zone. In other words, the decision will not be taken in isolation and unilaterally by a Member State belonging to the zone, but representatives of the other Member States in that zone will participate through this procedure. They will be able to present their views and to persuade others of the particular conditions prevailing in their countries.
Let me single out water protection. This is also a sensitive point which has been raised by a number of MEPs. The proposal accounts for the need to protect water resources and especially the Framework Directive on Water Policy. If it is clear from the risk assessment that under the proposed terms of use the permissible limits be exceeded in vulnerable areas, the Member State involved can and must reject the use of pesticides in that particular area. Furthermore, if the Member State can prove that all its soil is a vulnerable area, it has the option not to approve the product in question at all. Therefore, the special features and the need to protect water resources are taken clearly into account in the new regulation's proposed procedure. For this reason, the Commission, while appreciating the comments made, would not be able to accept amendments relating to the system of approval on a zonal basis.
As I have said, there are over 250 amendments, and there is no time to analyse them in detail. I see that we still have a difference of opinions, but I anticipate that the procedure and debate will enable us to find common ground.
Klass report
The Commission can accept Amendments 2, 3, 6, 17, 26, 49, 52, 53, 60, 61, 66, 68, 76, 94, 95, 97, 103, 105, 106, 107, 108, 109, 111, 115 and 117.
The Commission can accept in principle or in part Amendments 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 19, 20, 21, 24, 25, 27, 31, 33, 34, 35, 36, 38, 39, 42, 43, 44, 45, 47, 48, 50, 51, 54, 56, 59, 62, 63, 64, 65, 67, 70, 71, 74, 75, 78, 79, 80, 81, 82, 83, 85, 87, 90, 92, 93, 100, 101, 110, 112, 113, 114, 116, 118, 119, 122, 126, 128, 129, 130, 131, 133, 134, 135, 136, 137, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 160, 163, 164 and 165.
The Commission cannot accept Amendments 1, 5, 16, 22, 23, 28, 29, 30, 32, 37, 40, 41, 46, 55, 57, 58, 69, 72, 73, 77, 84, 86, 88, 89, 91, 96, 98, 99, 102, 104, 120, 121, 123, 124, 125, 127, 132, 138, 139, 157, 158, 159, 161 and 162.
The Commission reserves its position on Amendment 166.
Breyer report
The Commission can accept, or accept subject to rewording, Amendments 9, 11, 20, 22, 26, 29, 31, 32, 33, 36, 41, 43, 45, 49, 51, 56, 57, 64, 67, 75, 78, 79, 82, 84, 92, 93, 96, 102,107, 112, 114, 119, 124, 130, 131, 140, 145, 153, 155, 156, 157, 159, 160, 167, 170, 181, 184, 190, 195, 196, 197, 201, 203, 206, 212, 213, 215, 217, 220, 254, 258, 274, 282, 283, 286 and 301.
The Commission can accept Amendments 4, 5, 6, 7, 10, 14, 18, 19, 21, 24, 25, 27, 34, 39, 46, 50, 53, 54, 59, 61, 62, 63, 66, 76, 77, 80, 87, 89, 94, 95, 98, 99, 100, 108, 109, 115, 116, 121, 122, 123, 133, 134, 136, 149, 163, 169, 175, 176, 177, 180, 183, 188, 189, 193, 199, 209, 218, 225, 233, 243, 244, 248, 251, 252, 268, 279, 284, 290, 296, 297, 300, 302 and 305, in principle or in part.
The Commission cannot accept Amendments 1, 2, 3, 8, 12, 13, 15, 16, 17, 23, 28, 30, 35, 37, 38, 40, 42, 44, 47, 48, 52, 55, 58, 60, 65, 68, 69, 70, 71, 72, 73, 74, 81, 83, 85, 86, 88, 90, 91, 97, 101, 103, 104, 105, 106, 110, 111, 113, 117, 118, 120, 125, 126, 127, 128, 129, 132, 135, 137, 138, 139, 141, 142, 143, 144, 146, 147, 148, 150, 151, 152, 154, 158, 161, 162, 164, 165, 166, 168, 171, 172, 173, 174, 178, 179, 182, 185, 186, 187, 191, 192, 194, 198, 200, 202, 204, 205, 207, 208, 210, 211, 214, 216, 219, 221, 222, 223, 224, 226, 227, 228, 229, 230, 231, 232, 234, 235, 236, 237, 238, 239, 240, 241, 242, 245, 246, 247, 249, 250, 253, 255, 256, 257, 259, 260, 261, 262, 263, 264, 265, 266, 267, 269, 270, 271, 272, 273, 275, 276, 277, 278, 280, 281, 285, 287, 288, 289, 291, 292, 293, 294, 295, 298, 299, 303, 304 and 306.
in writing. - Pesticides are among the most dangerous chemicals, as they are designed to kill and they are released deliberately into the environment and onto food. Only about 1% of a pesticide actually reaches its target. Therefore, when we prepare legislation on the use and on the permitting of pesticides, we have to keep in mind what is in the interests of the different stakeholders. It is in the interests of farmers to have a high harvest and good quality products with low costs. If they can attain this goal with less pesticide, they can save on costs and provide healthier products. It is in the interests of citizens to have safe, cheap products and pesticide-free drinking water. Therefore, using less and safer pesticides is in the interests of almost everyone.
If we want to achieve tangible pesticide use reduction in Europe, we need effective national plans for reduction, focusing on the local circumstances and using local opportunities.
in writing. -
I support the thrust of this report as it enhances the current legislation governing plant protection products in a way that should give consumers more confidence about the foods that they eat, it should give those in direct contact with these products such as producers, farmers, suppliers with clearer guidelines in relation to the use of pesticides and in general, it will provide for the safe production of agricultural products in the EU.
However, it is important to point out that increasing legislation in this area will only be effective if there are sufficient checks and monitoring in Member States. Currently it would appear that while there is some monitoring for residues on food products, it may not be adequate to provide sufficient assurances to consumers of these products. Steps need to be taken to ensure that the measures foreseen under this legislation are enforced through effective monitoring.
in writing. - (HU) Madam President, ladies and gentlemen, we have now been debating the details of this legislative package on plant protection products for a good many months. In this time we have examined numerous viewpoints and incorporated them into the text. As a result of this process, I think the draft we now have before us is one that is based on compromise in many respects and that meets as many demands as it possibly could. There are some issues, however, that should not be subject to compromise. When people's health is at stake, economic interests cannot be allowed to take precedence. This piece of legislation is not about the competitiveness of Europe's agricultural sector, but about protecting the health of European citizens. We have also seen that current rules in individual Member States differ widely. In my country they are among the strictest. While here in Strasbourg we have been debating whether a buffer zone of 5 or 10 metres should be established beside watercourses, Hungary has had buffer zones of 50 metres, and in some places even 500 metres, in place for decades. Moreover, although use of plant protection products by our farmers is 15 times lower than in the Netherlands, Europe's intervention stores, when they still existed, were bursting at the seams with Hungarian maize. In view of all these things, I ask my fellow Members to use their vote tomorrow to support the introduction of strict cut-off criteria. On the basis of the compromise draft text, this would apply to a mere 29 substances out of more than 600. This is not too high a price to pay for ensuring that proven carcinogenic and toxic compounds stay off the menu. Even if there are differences as a result of specific national situations when it comes to voting, we are agreed in this regard. Let us use our vote, then, to enable us to sit down to eat with a good conscience.
in writing. - (SK) Just like we have medicines for people, we also have medicines for plants: pesticides can justifiably be called that since they are medicines in the fight against diseases, pests and weeds. Of course they must be used in accordance with set rules. Incorrect application results in organism failures that manifest themselves as cancer.
Ladies and gentlemen, our approach to this issue must be based on scientific analysis. We must not succumb to pesticide hysteria unleashed in the European Parliament. Food self-sufficiency in Europe is falling and this is increasing the dependence of the agri-food industry on world market supplies. We must remember that a shortage of foodstuffs would lead to an increase in their prices.
Following a consultation with experts, I consider some amendments of EU Directive 91/414/EEC and the Framework Directive on the Sustainable Use of Pesticides tabled by the Committee on the Environment, Public Health and Food Safety to be unworkable. These new components stray from the principle of focused and proportionate legislation based on a scientific approach.
I realise that we need harmonised European pesticide legislation to ensure that foodstuffs are safe. That said, we must not prevent farmers from using the tools they need to produce safe, nutritious and accessible food.
I cannot support the reports by Mrs Christa Klaß and Mrs Hiltrud Breyer as adopted by the Committee on the Environment, Public Health and Food Safety. I will vote for them only if the amendments by my political group, the PPE-DE, are adopted.